—Application by the appellant pro se for (1) a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated March 7, 1988 (People v Newton, 138 AD2d 415), affirming a judgment.of the Supreme Court, Kings County, rendered March 22, 1984, and (2) a writ of habeas corpus to release the defendant on his own recognizance or, in the alternative, fixing bail.
Ordered that the application is denied, without costs or disbursements, and the proceeding is dismissed.
The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Bracken, Rosenblatt and Thompson, JJ., concur.